UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-14804 GENERAL ELECTRIC CAPITAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 06-1109503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At April 24, 2008, 1,064 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $1,000 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Services, Inc. Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 24 Part II – Other Information Item 6. Exhibits 24 Signatures 26 Forward-Looking Statements This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates and commodity and equity prices; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended March 31 (In millions) 2008 2007 Revenues Revenues from services (note 3) $ 17,716 $ 17,453 Sales of goods 367 32 Total revenues 18,083 17,485 Costs and expenses Interest 6,179 5,245 Operating and administrative 4,686 4,318 Cost of goods sold 317 25 Investment contracts, insurance losses and insurance annuity benefits 848 930 Provision for losses on financing receivables 1,359 936 Depreciation and amortization 2,126 1,922 Minority interest in net earnings of consolidated affiliates 31 93 Total costs and expenses 15,546 13,469 Earnings from continuing operations before income taxes 2,537 4,016 Provision for income taxes (71 ) (592 ) Earnings from continuing operations 2,466 3,424 Loss from discontinued operations, net of taxes (note 2) (71 ) (401 ) Net earnings 2,395 3,023 Dividends (1,130 ) (3,872 ) Retained earnings at beginning of period 38,351 35,500 Retained earnings at end of period $ 39,616 $ 34,651 See accompanying notes. (3) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Financial Position (In millions) March 31, 2008 December 31, 2007 (Unaudited) Assets Cash and equivalents $ 10,827 $ 9,455 Investment securities 45,226 45,093 Inventories 69 63 Financing receivables – net (note 5) 417,930 385,604 Other receivables 21,919 22,091 Property, plant and equipment, less accumulated amortization of $25,587 and $24,502 64,853 63,753 Goodwill (note 6) 27,138 25,427 Other intangible assets – net (note 6) 4,409 4,545 Other assets 84,070 83,405 Assets of discontinued operations (note 2) 7,357 6,703 Total assets $ 683,798 $ 646,139 Liabilities and equity Short-term borrowings (note 7) $ 198,735 $ 192,421 Accounts payable 14,865 14,774 Long-term borrowings (note 7) 337,937 308,504 Investment contracts, insurance liabilities and insurance annuity benefits 35,268 34,359 Other liabilities 28,632 26,625 Deferred income taxes 6,762 8,753 Liabilities of discontinued operations (note 2) 2,059 1,526 Total liabilities 624,258 586,962 Minority interest in equity of consolidated affiliates 1,821 1,501 Capital stock 11 11 Accumulated gains (losses) – net Investment securities (619 ) 110 Currency translation adjustments 8,621 7,472 Cash flow hedges (2,386 ) (727 ) Benefit plans (92 ) (105 ) Additional paid-in capital 12,568 12,564 Retained earnings 39,616 38,351 Total shareowner’s equity 57,719 57,676 Total liabilities and equity $ 683,798 $ 646,139 The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated nonowner changes other than earnings,” and was $5,524 million and $6,750 million at March 31, 2008, and December 31, 2007, respectively. See accompanying notes. (4) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) (In millions) Three months ended March 31 2008 2007 Cash flows – operating activities Net earnings $ 2,395 $ 3,023 Loss from discontinued operations 71 401 Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 2,126 1,922 Decrease in accounts payable (450 ) (110 ) Provision for losses on financing receivables 1,359 936 All other operating activities (2,892 ) (4,538 ) Cash from operating activities – continuing operations 2,609 1,634 Cash from operating activities – discontinued operations 449 197 Cash from operating activities 3,058 1,831 Cash flows – investing activities Additions to property, plant and equipment (2,955 ) (4,049 ) Dispositions of property, plant and equipment 3,212 2,715 Increase in loans to customers (93,323 ) (81,786 ) Principal collections from customers – loans 81,179 75,376 Investment in equipment for financing leases (6,289 ) (5,904 ) Principal collections from customers – financing leases 4,568 6,398 Net change in credit card receivables 2,153 4,834 Payments for principal businesses purchased (12,652 ) (3,534 ) Proceeds from principal business dispositions 4,305 1,102 All other investing activities (388 ) 739 Cash used for investing activities – continuing operations (20,190 ) (4,109 ) Cash used for investing activities – discontinued operations (437 ) (212 ) Cash used for investing activities (20,627 ) (4,321 ) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) 3,847 (7,227 ) Newly issued debt Short-term (91 to 365 days) 331 599 Long-term (longer than one year) 35,554 28,952 Non-recourse, leveraged lease 57 – Repayments and other debt reductions Short-term (91 to 365 days) (18,385 ) (11,609 ) Long-term (longer than one year) (1,471 ) (3,150 ) Non-recourse, leveraged lease (348 ) (386 ) Dividends paid to shareowner (1,130 ) (3,872 ) All other financing activities 498 (273 ) Cash from financing activities – continuing operations 18,953 3,034 Cash from (used for) financing activities – discontinued operations – – Cash from financing activities 18,953 3,034 Increase in cash and equivalents 1,384 544 Cash and equivalents at beginning of year 9,739 12,629 Cash and equivalents at March 31 11,123 13,173 Less cash and equivalents of discontinued operations at March 31 296 162 Cash and equivalents of continuing operations at March 31 $ 10,827 $ 13,011 See accompanying notes. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.
